Hill, Justice.
The defendants in this partition case sought to defend on the ground that the plaintiff acquired his interest in the land from defendants’ brother and sister (who are not parties) by fraud, undue influence and grossly inadequate consideration. The trial court struck that defense and ordered the property sold. Defendants appeal.
A defendant co-tenant cannot defeat partition on the ground that the co-tenant seeking partition acquired his interest illegally from a third person who is not a party to the case. Sewell v. Holland, 61 Ga. 608 (3) (1878).

Judgment affirmed.


All the Justices concur.